Citation Nr: 0939122	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-07 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fargo, North Dakota

THE ISSUES

1.  Eligibility for payment of attorney fees from past-due 
benefits arising from a December 2003 award of a higher 
rating for degenerative arthritis of the cervical spine with 
radiculopathy status post discectomy and fusion.

2.  Eligibility for payment of attorney fees from past-due 
benefits arising from a December 2003 award of a total rating 
based on individual unemployability due to service-connected 
disability.

REPRESENTATION

Appellant represented by: Mark Lippman, attorney






ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1977.  He also served in the Idaho Army National Guard, 
including periods of active duty for training from November 
1962 to May 1963, and in August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Fargo, North Dakota.  In that decision, the RO determined 
that the Veteran's former attorney, the appellant, was not 
entitled to additional past due benefits paid as a result of 
a December 2003 rating decision granting the Veteran a higher 
rating for a service-connected cervical spine disability and 
a total rating based on individual unemployability due to 
service-connected disability (TDIU).  

The Board previously adjudicated the claim in September 2005.  
The appellant's claim for payment of attorney fees from past 
due benefits for the higher rating and TDIU rating was 
denied.  

The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Board notes that the Veteran submitted a brief in support 
of the Board's decision as an intervenor in the case in June 
2008.

In a Memorandum Decision dated in December 2008, the Court 
set aside the Board's September 2005 decision and remanded 
the case for further proceedings in accordance with its 
decision.  The Board notified the appellant and the Veteran 
of the return of the case by the Court by letters dated in 
June 2009.  The letters advised that each party had 90 days 
to submit additional evidence or argument.  The letters also 
noted that each party was informed of the current status of 
the case by separate correspondence.  Neither the appellant 
nor the Veteran submitted any additional evidence or 
argument.

FINDINGS OF FACT

1.  In a July 1996 decision, the Board denied service 
connection for a chronic disorder of the cervical spine, to 
include osteoarthritis.  

2.  The Court vacated the Board decision and remanded the 
case in October 1997.

3.  Evidence of record demonstrates that the Veteran was 
employed at least to October 1997.

4.  The Veteran submitted a claim for entitlement to 
nonservice-connected disability pension benefits that was 
received on March 30, 1998.  The RO granted the benefit in 
February 1999, effective from April 1, 1998.

5.  In a July 2000 decision, the Board again denied service 
connection for a chronic disorder of the cervical spine, to 
include osteoarthritis.  

6.  The Veteran appealed the Board's decision to the Court.  
In September 2000 he retained the appellant to represent him 
in connection with the appeal to the Court and before the RO 
and the Board.

7.  The fee agreement between the Veteran and the appellant 
is in writing, and provides that the fee will be equal to no 
more than 20 percent of the total amount of the past due 
benefits.

8.  In May 2001, the Court vacated the Board's July 2000 
decision denying service connection for a disorder of the 
cervical spine, to include osteoarthritis, and remanded the 
matter to the Board.

9.  In a March 2003 decision, the Board granted service 
connection for a cervical spine disorder.  

10.  In a May 2003 rating decision, the RO effectuated the 
Board's decision, granting an initial 20 percent rating for a 
cervical spine disability, effective from October 19, 1993.  
The RO assigned a 40 percent rating from July 16, 1997, a 100 
percent rating from February 4, 1998, a 10 percent rating 
from April 1, 1998, a 20 percent rating from July 2, 1998, 
and a 10 percent rating from October 18, 1999.

11.  In September 2003, the attorney submitted a statement 
arguing for a 100 percent rating for the Veteran based on 
unemployability. 

12.  In a December 2003 rating decision, the RO granted a 60 
percent disability rating for the Veteran's service-connected 
cervical spine disability from October 15, 1997, a 100 
percent rating from February 4, 1998, and a 60 percent rating 
from April 1, 1998.  The Veteran was also assigned a TDIU 
rating effective from October 15, 1997, to February 4, 1998, 
and from April 1, 1998.  

13.  The issue of entitlement to a TDIU rating was not 
reasonably raised prior to October 15, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for the payment of attorney fees from past-
due benefits based on the December 2003 award of a 60 percent 
disability evaluation for degenerative arthritis of the 
cervical spine with radiculopathy status post discectomy and 
fusion disability, for the period from October 15, 1997, to 
February 4, 1998, and from April 1, 1998, to December 24, 
2003, are met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. 
§ 20.609 (2007).

2.  The criteria for the payment of attorney fees from past-
due benefits based on the December 2003 award of a total 
rating based on individual unemployability due to service-
connected disability are not met.  38 U.S.C.A. § 5904; 38 
C.F.R. § 20.609. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a July 1996 decision, the Board denied service connection 
for a chronic disorder of the cervical spine, to include 
osteoarthritis.  The Veteran appealed the Board's decision to 
the Court.  The Veteran represented himself before the Court.  
The Board's decision was vacated by the Court and returned to 
the Board in October 1997.

The Veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits while his service 
connection claim was still on appeal.  The pension claim was 
received by the RO on March 30, 1998.  The Veteran reported 
that he had last worked on October 15, 1997.

Private treatment records, dating back to August 1973, do not 
contain any reference to the Veteran's inability to work or 
being unemployable.  

VA treatment records associated with the claims folder 
document the Veteran's complaints regarding increased 
problems for his cervical spine disability.  A social work 
note, dated July 16, 1997, shows that the Veteran was 
concerned that he may not be able to work any more and wanted 
to know about his options.  It was noted that the Veteran was 
a farmer who had been working 90 acres but had been having 
difficulty.  There was a discussion about VA pension benefits 
and Social Security Administration (SSA) benefits, but the 
Veteran was to await the outcome of additional medical 
evaluations prior to applying for those benefits.  Another 
social work entry, dated January 5, 1998, noted that the 
Veteran had applied for SSA disability benefits.  The Veteran 
was noted to be in the process of quitting farming.  It was 
also noted that the Veteran had a claim for VA compensation 
benefits pending.  The Veteran underwent an anterior cervical 
discectomy and fusion procedure in February 1998.

The Veteran submitted additional evidence in support of the 
pension claim in November 1998.  This included a copy of a 
decision from the SSA.  The decision noted that the Veteran 
had filed his claim in December 1997.  The decision reported 
that the Veteran was unable to perform any substantial 
gainful activity since October 15, 1997.  SSA disability 
benefits were awarded from that date.  

The RO granted the Veteran entitlement to pension benefits in 
February 1999.  The Veteran was determined to be permanently 
and totally disabled as of March 30, 1998.  The effective 
date of the rating was April 1, 1998.  The Veteran did not 
challenge the effective date of the award of pension 
benefits.  

The Board remanded the issue of service connection for a 
cervical spine disorder to the RO for additional development 
in May 1998.  The case was returned to the Board in June 
1999.  The Board issued a decision that found the Veteran's 
claim for entitlement to service connection to be well 
grounded in July 1999.  The case was remanded to the RO for 
additional development.

The Veteran's case was returned to the Board in June 2000.  
The Board issued a decision that denied service connection 
for a chronic disorder of the cervical spine, to include 
osteoarthritis, in July 2000.  The Veteran appealed the 
Board's decision to the Court.  

In September 2000, VA received a power of attorney executed 
by the Veteran in favor of the appellant.  This power of 
attorney specified that it was limited to the claims remanded 
(or will be remanded) by the Court, including all spinal 
disability claims.  Also received in September 2000 was a fee 
agreement between the Veteran and the appellant.  The fee 
agreement noted that the Veteran's case may be remanded and 
the Board's previous decision vacated.  In the event of a 
court-ordered remand, the agreement included representation 
of the Veteran by the appellant at both the Board and 
regional office based on the contingent fee agreement.  The 
agreement also specified that the Veteran agreed to pay the 
appellant a fee equal to 20 percent of the total amount of 
any past due benefits awarded on the basis of the Veteran's 
claim with VA.  

The RO wrote to the appellant to acknowledge receipt of the 
power of attorney in November 2000.

While the Veteran's appeal of the Board's July 2000 decision 
was pending before the Court, in March 2001, a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Motion for Remand in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In May 2001, the Court issued an order that granted 
the motion, vacated the Board's July 2000 decision, and 
remanded the matter to the Board.  

The appellant submitted a report from a private physician 
regarding the etiology of the Veteran's cervical spine 
disorder in October 2001.

In a March 2003 decision, the Board granted service 
connection for a cervical spine disorder.  

In a May 2003 rating decision, the RO effectuated the Board's 
decision.  The RO granted an initial 20 percent rating for 
degenerative arthritis of the cervical spine, effective from 
October 19, 1993.  An evaluation of 40 percent was assigned 
effective from July 16, 1997.  A 100 percent evaluation was 
assigned from February 4, 1998, based on surgical or other 
treatment necessitating convalescence, relating to the 
Veteran's surgery in February 1998.  An evaluation of 10 
percent was assigned from April 1, 1998.  A 20 percent 
evaluation from July 2, 1998, was assigned.  Finally, a 10 
percent evaluation was assigned from October 18, 1999.  The 
rating decision also denied entitlement to special monthly 
compensation based on aid and attendance/housebound status.

The Veteran was paid past-due benefits as a result of the May 
2003 rating decision.  The RO issued a decision regarding 
payment to the appellant of past-due benefits in August 2003.  
The RO determined that the appellant was entitled to a 
payment of $2,546.  Notice of the RO's decision was provided 
to the appellant and the Veteran in August 2003.  Neither the 
appellant nor the Veteran expressed any disagreement with the 
decision regarding the fees.

The appellant submitted a statement in September 2003.  The 
RO construed the statement as a notice of disagreement with 
the May 2003 rating decision.  The appellant argued that the 
Veteran should be rated as 100 percent disabled from October 
15, 1997, based on the SSA disability determination.  In the 
alternative, the appellant argued that the Veteran should be 
rated as 100 percent disabled based on the February 1999 
rating decision that found the Veteran to be permanently and 
totally disabled for nonservice-connected disability pension 
purposes as of March 30, 1998.  

The RO granted a higher rating for the Veteran's service-
connected degenerative arthritis of the cervical spine with 
radiculopathy status post discectomy and fusion disability by 
way of a rating decision dated December 24, 2003.  The 
Veteran's disability rating was increased to 60 percent, 
effective from October 15, 1997.  A 100 percent disability 
was assigned from February 4, 1998, based on the surgery.  A 
rating of 60 percent was assigned, effective from April 1, 
1998.  The Veteran was also granted entitlement to a TDIU 
rating from October 15, 1997, to February 3, 1998, and then 
from April 1, 1998.  The RO stated that the rating action 
constituted a complete grant of the benefits sought on 
appeal.

The RO issued a second decision regarding the payment of 
attorney fees from past-due benefits, based on the December 
2003 rating decision, in January 2004.  The RO determined 
that the appellant was not eligible for additional payment.  
The RO noted that the effective date of the 60 percent rating 
was October 15, 1997, and this date was not the initial 
effective date of service connection, which was October 19, 
1993.  The RO further noted that the December 2003 rating 
decision was based on new evidence received by the RO in 
September 2003.  

The appellant and the Veteran were provided separate notices 
of the RO's decision in February 2004.  The appellant 
submitted a notice of disagreement with the RO's fee 
eligibility determination in February 2004.  The appellant 
did not present any argument to support his disagreement.  
The Veteran did not respond to the notice of the decision.

The appellant was issued a statement of the case (SOC) in 
March 2004.  The appellant's substantive appeal was received 
by the RO in March 2004.  The appellant said that he 
disagreed with the reasons and bases provided in the SOC.  
The appellant asserted that he was entitled to attorney fees 
based on the increased evaluation granted by way of the 
December 2003 rating decision.

As noted in the Introduction, the Board originally denied the 
appellant's claim for payment of attorney fees from past-due 
benefits stemming from the rating decision of December 2003.  
The Board held that the appellant was not entitled to the 
additional fees as the higher evaluation and the grant of a 
TDIU rating were not granted by the Board or the Court.  

In addition, the Board held that TDIU was a separate claim 
from the higher evaluation issue.  The Veteran was not 
service connected for any disability prior to the Board's 
decision of March 2003.  Accordingly, it was determined he 
was not eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16 at any time prior to having a rated service-
connected disability.  Thus, it was concluded that a TDIU 
claim was not reasonably raised by the record at the time of 
the prior Board decisions.  

In his brief to the Court, the appellant contended that In re 
Mason, 13 Vet. App. 79 (1999), was dispositive in this case 
and that he was entitled to attorney fees for both the higher 
evaluation and TDIU rating.  He also argued that the 
submission of the Veteran's pension claim in March 1998, and 
the submission of the SSA disability decision in November 
1998, reasonably raised a claim for entitlement to a TDIU 
rating prior to the Board decision of July 2000.

The Court held that the Board was not correct in requiring 
that the increased evaluation and award of a TDIU rating be 
the result of an appellate decision.  The Court cited to In 
re Mason as controlling.  The Court declined to grant 
reversal and held that the Board incorrectly applied the law 
as set forth in In re Mason and did not discuss 
unemployability.  Accordingly, the case was remanded for 
further adjudication.  

II.  Analysis

At the outset the Board notes that the there was a change in 
the law and regulations applicable to attorney fee cases 
since this case was last before the Board in September 2005.  
The Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, amended several 
sections of Chapter 59 of Title 38 United States Code in 
regard to agents and attorneys.  These included sections 
5902, 5903, 5904, and 5905.  The changes were made effective 
as of June 20, 2007.  VA also issued regulations to implement 
changes required by the statutory amendments in May 2008.  
See 73 Fed. Reg. 29,852-29,880 (May 22, 2008).  The change in 
regulations was effective as of June 23, 2008.  Thus, the 
changes are applicable only to those fee agreements entered 
on or after June 23, 2008.  See 73 Fed. Reg. 29,866.  
Accordingly, the changes in law and regulations are not 
applicable in this case.  

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) 
(West 2002).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h) (2007).  

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date.  The representation 
within one year does not apply to services provided with 
respect to proceedings before a court.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met:  (1) a final 
decision had been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, i.e., a qualifying fee 
agreement.  38 C.F.R. § 20.609(c) (2007); see also In re 
Mason, 13 Vet. App. at 83-86.  

The Court has held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue or issues involved 
in the case.  In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993).  The Court has also held that the 
issue or issues extant in the final Board decision in a case 
must be the same issue or issues for which the attorney is 
seeking payment.  In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997).  

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney by VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such an agreement will be 
honored by VA only if the following conditions are met:  (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h).  

Past-due benefits is defined as a nonrecurring payment 
resulting from a benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board or the lump sum payment which represents the total 
amount of recurring cash payments which accrued between the 
effective date of the award, as determined by applicable laws 
and regulations, and the date of the grant of the benefit by 
the agency of original jurisdiction, the Board, or an 
appellate court.  38 C.F.R. § 20.609(h).  

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  38 C.F.R. § 20.609(h)(3)(i).

As cited, supra, In re Mason involved the questions of 
whether an attorney was entitled to payment of fees from 
past-due benefits for an increased evaluation beyond the 
initial award and the grant of a TDIU rating.  In that case, 
the Board denied service connection for a back disability in 
May 1990.  The attorney did not undertake his representation 
until after more than a year had passed.  The Board decision 
was vacated by the Court.  The Board later granted service 
connection for the claimed back disability in December 1994.  
The RO issued a rating decision to effectuate the Board's 
decision in January 1995.  The Veteran was granted service 
connection and awarded an initial evaluation of 20 percent.  
The Veteran disagreed with the disability evaluation.  The RO 
later granted an increase evaluation to 40 percent for the 
back in February 1996, effective from the date of claim in 
1988.  The RO also granted entitlement to a TDIU rating 
effective from May 1992.

The Board later denied a claim for payment of attorney fees 
from past-due benefits for the 40 percent rating and TDIU 
rating that were granted in February 1996.  The basis for the 
denial was that the Board had not issued a final decision in 
regard to the increased evaluation or TDIU.  

The Court held that the attorney was not eligible to charge a 
fee for services provided in a proceeding before VA or the 
Board as he was retained more than one year after the May 
1990 Board decision, which was the first final Board decision 
on the service connection issue.  The Court further stated 
that the attorney was not entitled to attorney fees for the 
TDIU issue as there had not been a final Board decision on 
that matter.  In re Mason, 13 Vet. App. at 84.

However, the Court noted that the requirement for 
representation within one year of a final Board decision did 
not apply to representation before the Court.  38 U.S.C.A. 
§ 5904(c)(1).  The Court held that the ultimate schedular 
rating granted to the veteran, based on his 1988 claim, was 
the 40 percent rating.  This was said to be the final initial 
disability rating upon which the payment of attorney fees 
must be based.  The Court reversed the Board's decision in 
regard to payment of fees and directed payment based on the 
40 percent rating.  Id. at 87.

As to the TDIU issue, the Court said the record was not 
complete to allow for a decision and remanded the issue.  The 
Court noted that the effective date of the award of the TDIU 
rating was May 1992, a date that implied a claim for TDIU was 
reasonably raised at that time.  Further, this date was 
earlier than the date of the Board decision of December 1994.

In so doing, the Court said that, if a TDIU claim was 
reasonably raised by the evidence of record as part of the 
underlying claim for disability compensation before VA, then 
the TDIU rating would be part of the initial rating.  
Further, the attorney would be entitled to payment of 20 
percent of such an award under 38 C.F.R. § 20.609(h)(3)(i).  
Id. 

Award of 60 Percent Rating

The regulations provide for a supplemental payment where an 
attorney successfully represents a veteran on the issue of 
service connection for a disability and subsequently 
represents the veteran in an appeal of the evaluation first 
assigned for the disability after service connection has been 
granted.  38 C.F.R. § 20.609(h)(3)(i). 

The RO initially established service connection and assigned 
staged disability evaluations for the Veteran's cervical 
spine disability by way of the May 2003 rating decision.  The 
issue of service connection was done to effectuate the March 
2003 Board decision.  The appellant was paid attorney fees 
from past-due benefits as a result of the May 2003 rating 
decision.

The 60 percent evaluation was assigned as a result of the 
rating decision of December 24, 2003, and was based on the 
September 2003 disagreement with the initial disability 
evaluations assigned.  The 60 percent evaluation was made 
effective from October 15, 1997.  (The previous 100 percent 
disability evaluation remained in effect from February 4, 
1998 to March 30, 1998.)  A residual evaluation of 60 percent 
was assigned, effective from April 1, 1998.  

The 60 percent evaluation represents an increase in rating as 
the Veteran was previously rated at the 40 percent level from 
July 16, 1997 to February 4, 1998.  The 60 percent evaluation 
effective from April 1, 1998, also represented an increased 
evaluation from that date as the Veteran previously was 
assigned staged ratings between April 1, 1998, and October 
18, 1999, each less than 60 percent.  

In light of the Memorandum Decision issued in this case 
requiring the application of In re Mason, the Board finds 
that the appellant is entitled to attorney fees from past-due 
benefits on the basis of his representation of the Veteran 
before the Court.  Such entitlement is for the increased 
evaluation of 60 percent as awarded by the rating decision of 
December 24, 2003, for the period from October 15, 1997, to 
February 4, 1998, and from April 1, 1998, to December 24, 
2003.

(Payment of monetary benefits may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. § 
5111 (West 2002); 38 C.F.R. § 3.31 (2009).  As such, the 
actual payment of monetary benefits was effective from 
November 1, 1997, as the Veteran and the appellant were 
advised by the RO in February 2004.)

TDIU

The evidence of record is clear that that the appellant did 
not commence his representation of the Veteran within one 
year of the July 1996 Board decision.  Further, the issue of 
entitlement to a TDIU rating was never the subject of a prior 
final Board decision.  The TDIU issue was "formally" raised 
by way of the notice of disagreement submitted in September 
2003.  The rating decision of December 2003 granted 
entitlement to a TDIU rating.  Thus, there is no basis to 
award payment of attorney fees under 38 U.S.C.A. 
§ 5904(c)(1).

The appellant argues that the TDIU issue was inchoate with 
the issue of service connection for a cervical spine 
disability and relies on the Court's holding in Mason for 
this proposition.  Mason, 13 Vet. App. at 87.  In essence, he 
maintains it was part of the original claim.  See Carpenter 
v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006).  The appellant 
contends that the issue was raised prior to the Board 
decision of July 2000 based on the Veteran's pension claim 
and the award of SSA disability benefits.

In addressing the aspect of whether the issue of TDIU was 
inchoate in Mason, the Court remanded the issue for 
consideration of whether eligibility for a TDIU rating was 
reasonably raised prior to the 1990 Board decision.  The 
Court did not look to the later Board decision of December 
1994 that granted the benefit of service connection for a 
back disability.  Consequently, in the case at hand, the 
Board must now look to whether a TDIU claim was reasonably 
raised by the evidence of record at the time of the July 1996 
Board decision.  

Whether an issue is reasonably raised is based on the 
submissions of the claimant or the evidence of record.  See 
38 C.F.R. §§ 3.150, 3.151, 3.155, see also Roberson v. 
Principi, 251 F. 3d 1378 (2001); VAOPGCPREC 12-01.  "The 
case encompasses "all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled."  
See Carpenter, 452 F.3d at 1384 (citing Roberson at 251 F.3d 
at 1384).  

As noted previously, private medical records, dating from 
August 1973 do not provide any support for the appellant's 
contention that the Veteran was unemployed or unable to 
maintain substantially gainful employment prior to October 
15, 1997.  In fact, the private records document the 
Veteran's continued employment as a farmer.

The Veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, that was received at the RO on 
March 30, 1998.  He reported that he last worked on October 
15, 1997.  Associated with the claims folder in September 
1998, in development of that claim, were VA records for the 
period from May 1993 to July 1998.  The records included the 
social work entry from July 1997 that noted the Veteran as 
still employed as a farmer but wondering about his benefits 
should he later be unable to work.  Also of record at that 
time was the outpatient social work entry dated January 5, 
1998, where the Veteran reported that he submitted a claim 
for SSA disability benefits.  Thus, the earliest evidence of 
record that the Veteran was unemployed, and, arguably, 
unemployable is contained in the VA treatment record from 
January 5, 1998.

There is no evidence of record to remotely suggest the 
Veteran was unemployed or unable to maintain substantially 
gainful employment at the time of his initial claim in 
October 1993.  There was no evidence of him being unemployed 
or unable to maintain substantially gainful employment at the 
time of the Board decision of July 1996.  The evidence 
establishes that the Veteran was still employed as a farmer 
as of July 1997.  

The November 1998 SSA disability decision cites to the 
Veteran as not having performed any substantial activity 
since October 15, 1997.  Further, the appellant has not 
argued that a TDIU claim was raised at any point prior to 
this date as evidenced by his submission of two briefs to the 
Court.

In light of the evidence of record, the Board concludes that 
the issue of entitlement to a TDIU rating was not reasonably 
raised by the evidence of record at the time of the Board 
decision of July 1996.  See Mason, 13 Vet. App. at 87.  
Further, although the Veteran submitted evidence of a medical 
disability and later sought the highest rating possible, he 
did not provide evidence of unemployability until 1998.  
Thus, the issue of entitlement to a TDIU rating cannot be 
considered to be part of the case.  See Carpenter, 452 F.3d 
at 1384.

In view of the foregoing, the Board finds that the criteria 
for direct VA payment of attorney fees from past-due benefits 
for the award of a TDIU rating have not been met and this 
part of the appellant's claim must be denied.  38 U.S.C.A. § 
5904; 38 C.F.R. § 20.609; Mason.


ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits for the assignment of a 60 percent rating for the 
period from October 15, 1997, to February 4, 1998, and from 
April 1, 1998, to December 24, 2003, may be awarded by VA to 
the extent not already awarded based on an earlier lesser 
award.

Eligibility for the payment of attorney fees from past-due 
benefits resulting from a rating decision of December 24, 
2003, granting a TDIU rating is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


